Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, "an support end" should be corrected to "a support end". In line 8, the repeated comma should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "the holding device" in Claims 3-7, and “the first retainer” and “the second retainer” in Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 2 and 11-12 recite in part, “the pump column and each of the damping arms defines a respective angle that is about [a range of degrees]”. It is unclear what is meant to be covered by the recitation of the term “about”. Therefore, Claims 2 and 11-12 are indefinite in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lütkenhaus (DE8704677).
Regarding Claim 1, Lütkenhaus discloses a pump assembly comprising: a vertical pump arranged in a canister (Lines 13-15; Fig. 1 #1 – fluid pump is a vertical pump, #3 – jacket as canister), the vertical pump comprising a pump column disposed between a pump head and a pump bowl in an axial direction (Fig. 1 – top of jacket #3 as pump head, bottom as pump bowl), a pump being arranged in the pump column and configured to pump a fluid a column inlet at the pump bowl to a column outlet at the pump head (Lines 13-15; Fig. 1 #1 – fluid pump is pump in column), the pump column supported so as to be stabilized by at least two damping arms disposed on an outer surface of the pump column (Lines 25-27, 42; Figs. 1-3 #2 – resilient elements of bracket as arms), each damping arm of the at least two damping arms has an support end to support a respective damping arm on an inner surface of the canister in a radial direction perpendicular to the axial direction, each support end being movable independently from each other support end with respect to the axial direction (Lines 25-27, 42; Figs. 1-3 #2 – resilient elements of bracket as arms).
Regarding Claim 3, Lütkenhaus discloses all the limitations of Claim 1 above. Lütkenhaus further discloses further comprising a vibration damper, the vibration damper comprising a holding device, and each damping arm is mounted to the holding device (Lines 25-27, 42; Figs. 1-3 #2 – bracket as holding device, together with arms as vibration damper).
Regarding Claim 4, Lütkenhaus discloses all the limitations of Claim 3 above. Lütkenhaus further discloses wherein the holding device is mounted around the pump column and has a shape corresponding to the pump column (Fig. 1).
Regarding Claim 6, Lütkenhaus discloses all the limitations of Claim 3 above. Lütkenhaus further discloses wherein the holding device comprises a first half shell and a second half shell, the first half shell and the second half shell being connectable by a fastener (Figs. 2,3).
Regarding Claim 9, Lütkenhaus discloses all the limitations of Claim 1 above. Lütkenhaus further discloses wherein the at least two damping arms includes at least three damping arms disposed on the outer surface of the pump column (Fig. 3).
Regarding Claim 10, Lütkenhaus discloses all the limitations of Claim 1 above. Lütkenhaus further discloses wherein the damping arms are equidistantly distributed around an outer circumference of the pump column (Fig. 3).
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US20130068311).
Regarding Claim 1, Xiao et al. discloses a pump assembly comprising: a vertical pump arranged in a canister (paragraph 0018; Fig. 1A #10 – ESP as vertical pump in #12 – tubing as canister), the vertical pump comprising a pump column disposed between a pump head and a pump bowl in an axial direction (paragraph , a pump being arranged in the pump column and configured to pump a fluid a column inlet at the pump bowl to a column outlet at the pump head (paragraph 0018; Fig. 1A #10 – ESP is pump in column), the pump column supported so as to be stabilized by at least two damping arms disposed on an outer surface of the pump column (paragraph 0025; Figs. 3A,B #50 – linkage members as arms), each damping arm of the at least two damping arms has an support end to support a respective damping arm on an inner surface of the canister in a radial direction perpendicular to the axial direction, each support end being movable independently from each other support end with respect to the axial direction (paragraph 0025; Figs. 3A,B #56 – landing pads as support ends).
Regarding Claim 3, Xiao et al. discloses all the limitations of Claim 1 above. Xiao et al. further discloses further comprising a vibration damper, the vibration damper comprising a holding device, and each damping arm is mounted to the holding device (paragraph 0025; Figs. 3A,B #48 – anchor as vibration damper, with upper and lower collar #52,54, respectively, as holding device).
Regarding Claim 4, Xiao et al. discloses all the limitations of Claim 3 above. Xiao et al. further discloses wherein the holding device is mounted around the pump column and has a shape corresponding to the pump column (paragraph 0025; Figs. 3A,B).
Regarding Claim 5, Xiao et al. discloses all the limitations of Claim 4 above. Xiao et al. further discloses wherein the holding device comprises a first retainer and a second retainer, the first retainer and the second retainer being mounted around the pump column, and each damping arm is connected to the first retainer and to the second retainer (paragraph 0025; Figs. 3A,B #52,54 – upper and lower collar as first and second retainer, respectively).
Regarding Claim 8, Xiao et al. discloses all the limitations of Claim 1 above. Xiao et al. further discloses wherein each support end comprises a flattened edge, the flattened edge facing towards the inner surface of the canister (paragraph 0025; Figs. 3A,B #56 – landing pads as support ends have flattened edges).
Regarding Claim 9, Xiao et al. discloses all the limitations of Claim 1 above. Xiao et al. further discloses wherein the at least two damping arms includes at least three damping arms disposed on the outer surface of the pump column (Figs. 3A,B #50).
Regarding Claim 10, Xiao et al. discloses all the limitations of Claim 1 above. Xiao et al. further discloses wherein the damping arms are equidistantly distributed around an outer circumference of the pump column (paragraph 0025; Figs. 3A,B #50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lütkenhaus.

However, Lütkenhaus fails to explicitly teach wherein the pump column and each of the damping arms defines a respective angle that is about 10° to 80°.
Lütkenhaus does teach that the pump column and each of the damping arms define a respective angle that is between 0 and 90 degrees (Figs. 1,2 – see below).

    PNG
    media_image1.png
    630
    649
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). Barring some criticality or unexpected 
Regarding Claim 11, Lütkenhaus teaches all the limitations of Claim 1 above.
However, Lütkenhaus fails to explicitly teach wherein the pump column and each of the damping arms defines a respective angle that is about 30° to 80°.
Lütkenhaus does teach that the pump column and each of the damping arms define a respective angle that is between 0 and 90 degrees (Figs. 1,2 – see above).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). Barring some criticality or unexpected results, it would have been obvious to a person of ordinary skill that the pump column and each of the damping arms defines a respective angle that is about 30° to 80°, as Lütkenhaus teaches an angle between 0 and 90 degrees will center and hold the pump column (lines 26-27), and claimed ranges overlapping ranges taught by the prior art are obvious (MPEP 2144.05 I.).
Regarding Claim 12, Lütkenhaus teaches all the limitations of Claim 1 above.
However, Lütkenhaus fails to explicitly teach wherein the pump column and each of the damping arms defines a respective angle that is about 30° to 60°.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). Barring some criticality or unexpected results, it would have been obvious to a person of ordinary skill that the pump column and each of the damping arms defines a respective angle that is about 13° to 60°, as Lütkenhaus teaches an angle between 0 and 90 degrees will center and hold the pump column (lines 26-27), and claimed ranges overlapping ranges taught by the prior art are obvious (MPEP 2144.05 I.).
Regarding Claim 13, Lütkenhaus teaches all the limitations of Claim 1 above.
However, Lütkenhaus fails to explicitly teach wherein the at least two damping arms includes four to eight damping arms disposed on the outer surface of the pump column.
Lütkenhaus does teach that there are three damping arms on the outer surface of the column, in order to center and hold the pump column (lines 26-27). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 VI. B.). Therefore, it would have been obvious to a person of ordinary skill in the art to add an additional one to five arms to Lütkenhaus to assist in centering and holding the pump column (lines 26-27), as the duplication of parts is obvious (MPEP 2144.04 VI. B.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lütkenhaus in view of Jordan et al. (US 20130248206).
Regarding Claim 7, Lütkenhaus teaches all the limitations of Claim 3 above.
However, Lütkenhaus fails to teach wherein the holding device is one of a plurality of vibration dampers, and each vibration damper of the plurality of vibration dampers being arranged at a different position in the axial direction.
Jordan et al. teaches a pump assembly with a plurality of vibration dampers arranged axially in different positions along the pump column, where each damper helps center the column (Jordan et al. paragraph 0050; Fig. 1 #1- centralizer assembly including bow string assembly #100 as vibration damper; multiple can be incorporated at desired locations). Lütkenhaus and Jordan et al. are analogous prior art as they both relate to pump assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to modify Lütkenhaus with a plurality of vibration dampers in different axial positions, in order to further help center and hold the pump column (Jordan et al. paragraph 0050).
Regarding Claim 8, Lütkenhaus teaches all the limitations of Claim 1 above.
However, Lütkenhaus fails to teach wherein each support end comprises a flattened edge, the flattened edge facing towards the inner surface of the canister.
Jordan et al. teaches a pump assembly with a plurality of arms, where each arm has a support end with a flattened edge facing towards the inner surface of the canister in order to reduce friction between the arm and canister (paragraphs 0060-0062; Fig. 8 #110 – bow spring member as arm with flat support end #111). Lütkenhaus and Jordan et al. are analogous prior art as they both relate to pump assemblies. Therefore, it .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eggerston (10788023), Gabhart (20160238036), Geupel (4768925), Betts (7140431), Pesek (9182001), Fayo et al. (9051791), and Allaire (20110278777) each teach a pump assembly with a vertical pump in a canister stabilized by at least two arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799